Case 8:18-cv-02869-VMC-CPT Document 114-1 Filed 08/23/19 Page 1 of 9 PageID 1064



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

  THE HURRY FAMILY REVOCABLE TRUST;                         CASE NO.: 8:18-cv-02869-VMC-CPT
  SCOTTSDALE CAPITAL ADVISORS
  CORPORATION; ALPINE SECURITIES
  CORPORATION,

         Plaintiffs,

  vs.

  CHRISTOPHER FRANKEL,

        Defendant.
  ___________________________________

        PLAINTIFFS’ STATEMENT OF MATERIAL FACTS IN SUPPORT OF THEIR

                         MOTION FOR SUMMARY ADJUDICATION


   MATERIAL FACT                                                     SUPPORTING
                                                                     EVIDENCE
   1.                                                                Cruz Decl. ¶ 4.

   In 2015, Plaintiffs considered hiring Frankel to help run their
   broker-dealer businesses.

   2.                                                                Cruz Decl. ¶ 4.

   Plaintiffs engaged in discussions with Frankel about their        Frankel Depo. 17:9-17;
   businesses                                                        18:7-25

   3.                                                                Hurry Depo. 25:16-23

   Plaintiffs were aware that these discussions about their          Cruz Decl. ¶ 5
   businesses would expose Frankel to, and entrust him with,
   information that is commercially valuable to Plaintiffs and not
   generally known or readily ascertainable in the broker-dealer
   securities industry or the public at large.

   4.                                                                Hurry Depo. 24:16-25;
                                                                     25:16-23; Exh. 3
Case 8:18-cv-02869-VMC-CPT Document 114-1 Filed 08/23/19 Page 2 of 9 PageID 1065



   In order to protect this information, Plaintiffs required Frankel    Cruz Decl. ¶ 6; Exh. 1
   to enter into a written non-disclosure agreement (the “NDA”)
   that would limit his use of Plaintiffs’ numerous trade secrets       Frankel Depo. 16:17-17;
   and confidential information.                                        18:7-25

   5.                                                                   Hurry Depo. Exh. 3

   The NDA, signed by Frankel on June 22, 2015, acknowledged            Cruz Decl. ¶ 6; Exh. 1
   that Frankel would be exposed to information that is the “sole
   property” of the Plaintiffs “and highly confidential in nature.”     Frankel Depo. 16:17-25;
                                                                        Exh. 1
   6.                                                                   Hurry Depo. Exh. 3 ¶ 5

   The NDA requires that, “[w]ithin ten business days of receipt        Cruz Decl. ¶ 6; Exh. 1 ¶ 5
   of the [Plaintiffs’] written request, [Frankel] will return to the
   [Plaintiffs] all documents, records and copies thereof               Frankel Depo. 16:17-25;
   containing Confidential Information.”                                Exh. 1 ¶ 5

   7.                                                                   Hurry Depo. Exh. 3 ¶ 5

   The NDA defined “Confidential Information” as “any data or           Cruz Decl. ¶ 6; Exh. 1 ¶ 5
   information that is proprietary to the Plaintiffs and not
   generally known to the public, whether in tangible or                Frankel Depo. 16:17-25;
   intangible form, whenever and however disclosed.”                    Exh. 1 ¶ 5

   8.                                                                   Hurry Depo. 48:9-25

   Alpine ultimately hired Frankel                                      Frankel Depo. 22:13-15

   9.                                                                   Hurry Depo. 48:9-25;
                                                                        56:16-18; 61:24-62:6
   From approximately July 2015 through July 2018, Frankel
   served as CEO of Alpine, and from July 2018 through October          Frankel Depo. 22:13-20;
   2018 was a consultant to Alpine.                                     26:4-13

   10.                                                                  Hurry Depo. 36:23-37:6;
                                                                        Exh. 4
   On July 1, 2015, Alpine, Scottsdale, and Frankel entered into a
   second nondisclosure agreement entitled the “Employee                Cruz Decl. ¶ 7 Exh. 2
   Nondisclosure & Computer Use Agreement” (“Nondisclosure
   & Use Agreement”).                                                   Frankel Depo. 54:18-55:8;
                                                                        Exh. 5
   11.                                                                  Hurry Depo. Exh. 4 ¶ 1

   The Nondisclosure & Use Agreement defined “Confidential              Frankel Depo. 54:18-55:8;
   Information” as:                                                     Exh. 5 ¶ 1
Case 8:18-cv-02869-VMC-CPT Document 114-1 Filed 08/23/19 Page 3 of 9 PageID 1066




    “(a) technical information concerning Company's products
    and services, including product know-how, formulas,
    designs, devices, diagrams, software code, test results,
    processes, inventions, research projects and product
    development, technical memoranda and correspondence; (b)
    information concerning Company's business, including cost
    information, profits, sales information, accounting and
    unpublished financial information, business plans, markets
    and marketing methods, customer lists and customer
    information, purchasing techniques, supplier lists and
    supplier information and advertising strategies; (c)
    information concerning Company's employees, including
    salaries, strengths, weaknesses and skills; (d) information
    submitted by Company's customers, suppliers, employees,
    consultants or co-venture partners with Company for study,
    evaluation or use; and (e) any other information not
    generally known to the public which, if misused or disclosed,
    could reasonably be expected to adversely affect Company's
    business.

   12.                                                              Hurry Depo. Exh. 4 ¶ 6

   The Nondisclosure and Use Agreement limited Frankel’s            Frankel Depo. 54:18-55:8;
   access to Confidential Information through the following         Exh. 5 ¶ 6
   provisions:

    As part of Employee's duties, Employee will have access to
    Company's Electronic Communication Systems (ECS),
    which includes without limitation, its computers, network
    systems, Internet connection, Intranet, electronic mail,
    voicemail, facsimiles, telephones and other information
    systems used for the transmission of electronic
    communications. As a condition of employment, Employee
    agrees to the following restrictions on the access and use of
    Company's ESS:

    (a) Any access and use of ESS is strictly limited for
    purposes relating to Employee's duties and responsibilities
    as an employee, official business within Company and other
    activities approved in writing (including e-mail approval)
    by Company.
    …
    (d) Employee will only access those computing resources
    that he/she has authorization from Company to use and will
    only use such resource in carrying out his/her job duties.
Case 8:18-cv-02869-VMC-CPT Document 114-1 Filed 08/23/19 Page 4 of 9 PageID 1067



    …
    (f) Prohibited actions using Company's ECS include, but
    are not limited to the following: … using the system for
    illegal or criminal activities, commercial ventures, private
    profit, religious or political causes, any form of solicitation
    (except those approved by Company); [and] transmitting
    confidential patient, business or risk management
    information to any non-Company email address.

   13.                                                                 Hurry Depo. Exh. 4 ¶ 2

   The Nondisclosure and Use Agreement also required that              Frankel Depo. 54:18-55:8;
   Frankel “shall keep Company's Confidential Information,             Exh. 5 ¶ 2
   whether or not prepared or developed by [Frankel], in the
   strictest confidence. [Frankel] will not disclose such
   information to anyone outside Company without Company's
   prior written consent. Nor will [Frankel] make use of any
   Confidential Information for [Frankel’s] own purposes or the
   benefit of anyone other than Company.”

   14.                                                                 Hurry Depo. Exh. 4 ¶ 4

   Upon Frankel’s termination from Alpine, the Nondisclosure           Frankel Depo. 54:18-55:8;
   and Use Agreement mandated that he “promptly deliver to             Exh. 5 ¶ 4
   Company all originals and copies of all documents, records,
   software programs, media and other materials containing any
   Confidential Information. Employee will also return to
   Company all equipment, files, software programs and other
   personal property belonging to Company.”

   15.                                                                 Hurry Depo. 68:11-69:1;
                                                                       78:15-19; 126:11-19; Exh.
   Beginning in or about June 2015, and continuing through             12
   September 2018, The Trust, Alpine, and Scottsdale complied
   with their respective obligations under the NDA and                 Cruz Decl. ¶ 8
   Nondisclosure & Use Agreement by providing Frankel with
   access to the information by which he needed for his employ,        Frankel Depo. 38:4-19;
   i.e., the Plaintiffs’ business practices, financial relationships   39:23-40:10: 115:3-116:16
   and terms of those relationships, client lists, pricing
   information, and private financial information of the Plaintiffs
   and their clients.

   16.                                                                 Frankel Depo. 40:8-41:19;
                                                                       43:19-44:7; 44:14-17;
                                                                       59:15-60:10; 60:23-62:2;
                                                                       62:16-63:17; 66:18-67:1;
Case 8:18-cv-02869-VMC-CPT Document 114-1 Filed 08/23/19 Page 5 of 9 PageID 1068



   On numerous occasions, without Plaintiffs knowledge or        67:15-17: 69:13-70:14;
   consent, Frankel would access Plaintiffs’ Confidential        70:24-71:2: 71:21-23;
   Information for his own personal uses.                        76:2-77:16; 78:11-14;
                                                                 79:20-80:15; 81:6-8;
                                                                 86:15-20; 89:11-90:15;
                                                                 91:5-7; 92:1-12; 92:19-
                                                                 93:6; 114:5-14; 115:3-18;
                                                                 116:11-117:2: 117:16-
                                                                 121:14; 122:10-124:1;
                                                                 124:10-18; 125:10-22;
                                                                 128:14-129:20; 130:7-
                                                                 131:20; 132:6-133:19;
                                                                 134:1; 135:14-136:25;
                                                                 137:6-8; 152:13-153:13;
                                                                 155:2-156:5; Exhs. 2, 6—
                                                                 19
   17.                                                           Frankel Depo. 134:1;
                                                                 135:14-136:25; Exh. 18
   On August 15, 2016, Frankel sent an email containing
   Confidential Information and Plaintiff’s documents from his
   employee email account to his personal email account.

   18.                                                           Frankel Depo. 132:6-
                                                                 133:19; Exh. 17
   On August 28, 2016, Frankel sent an email containing
   Confidential Information and Plaintiff’s documents from his
   employee email account to his personal email account.

   19.                                                           Frankel Depo. 79:20-
                                                                 80:15; 81:6-8; Exh. 9
   On October 6, 2016, Frankel sent an email containing
   Confidential Information and Plaintiff’s documents from his
   employee email account to his personal email account.

   20.                                                           Frankel Depo. 76:2-77:16;
                                                                 78:11-14; Exh. 8
   On October 13, 2016, Frankel sent an email containing
   Confidential Information and Plaintiff’s documents from his
   employee email account to his personal email account.

   21.                                                           Frankel Depo. 130:7-
                                                                 131:20; Exh. 16
   On January 3, 2017, Frankel sent an email containing
   Confidential Information and Plaintiff’s documents from his
   employee email account to his personal email account.
Case 8:18-cv-02869-VMC-CPT Document 114-1 Filed 08/23/19 Page 6 of 9 PageID 1069



   22.                                                             Frankel Depo. 128:14-
                                                                   129:20; Exh. 15
   On April 12, 2017, Frankel sent an email containing
   Confidential Information and Plaintiff’s documents from his
   employee email account to his personal email account.

   23.                                                             Frankel Depo. 124:10-18;
                                                                   125:10-22; Exh. 14
   On May 2, 2017, Frankel sent an email containing
   Confidential Information and Plaintiff’s documents from his
   employee email account to his personal email account.

   24.                                                             Frankel Depo. 122:10-
                                                                   124:1; Exh. 13
   On July 13, 2017, Frankel sent an email containing
   Confidential Information and Plaintiff’s documents from his
   employee email account to his personal email account.

   25.                                                             Frankel Depo. 92:1-12;
                                                                   92:19-93:6; 94:24-95:1;
   On August 31, 2017, Frankel sent an email containing            Exh. 11
   Confidential Information and Plaintiff’s documents from his
   employee email account to his personal email account.

   26.                                                             Frankel Depo. 86:15-20;
                                                                   89:11-90:15 Exh. 10
   On July 31, 2018, Frankel sent an email containing
   Confidential Information and Plaintiff’s documents from his
   employee email account to his personal email account.

   #.                                                              Frankel Depo. 66:18-67:1;
                                                                   67:15-17: 69:13-70:14;
   August 8, 2018, Frankel sent an email containing Confidential   70:24-71:2; Exh. 7
   Information and Plaintiff’s documents from his employee
   email account to his personal email account.

   27.                                                             Frankel Depo. 59:15-
                                                                   60:10; 60:23-62:2; 62:16-
   On September 18, 2018, Frankel sent an email containing         18; Exh. 6
   Confidential Information and Plaintiff’s documents from his
   employee email account to his personal email account.

   28.                                                             Frankel Depo. 40:8-41:19;
                                                                   43:19-44:7; 114:5-14;
                                                                   115:3-8; 116:11-117:3:
Case 8:18-cv-02869-VMC-CPT Document 114-1 Filed 08/23/19 Page 7 of 9 PageID 1070



   On October 7, 2018, Frankel sent emails containing                  117:16-20; 119:1-121:4;
   Confidential Information and Plaintiff’s documents from his         Exhs. 2, 12
   employee email account to his personal email account.

   29.                                                                 Frankel Depo. 152:13-
                                                                       153:13; 155:2-6; Exh. 20
   Frankel also directed an Alpine employee to gather and give
   him two days’ worth of Alpine’s trade runs.
   30.                                                                 Cruz Decl. ¶ 9

   The blotter of Alpine’s trade runs is proprietary to Alpine as it   Frankel Depo. 155:2-6
   is shows all of the trades cleared through Alpine on those
   dates. This information is not publicly available, and Alpine
   derives economic advantages by the public not knowing this
   information. This material was not provided by Alpine to
   Frankel.
   31.                                                                 Hurry Depo. 61:24-62:6

   Frankel’s employment was terminated in October 2018.                Frankel Depo. 26:4-10

   32.                                                                 Cruz Decl. ¶ 10

   Upon his termination, Frankel did not notify Plaintiffs that he     Frankel Depo. 44:24-45:4;
   had their documents in his possession, nor did Defendant            63:18-22; 64:16-19; 66:2-
   delete or return said documents.                                    4; 71:21-23; 75:18-24:
                                                                       78:11-14; 78:18-20; 85:8-
                                                                       18; 90:19-24; 96:12-14;
                                                                       122:1-7; 124:3-8; 127:25-
                                                                       128:13; 129:21-130:4;
                                                                       131:21-132:3; 133:20-25:
                                                                       137:13-21
   33.                                                                 Frankel Depo. 46:5-22;
                                                                       Exh. 3
   On November 9, 2018, Plaintiffs sent a letter to Frankel,
   requesting the return of all documents, records, and/or copies
   thereof in his possession, custody, or control that contain any
   Confidential Information.

   34.                                                                 Frankel Depo. 46:23-25

   Despite having Plaintiffs’ documents in his possession,
   Frankel did not return any documents in response to this
   request.

   35.                                                                 Susman Decl. ¶ 4.
Case 8:18-cv-02869-VMC-CPT Document 114-1 Filed 08/23/19 Page 8 of 9 PageID 1071



   On February 11, 2019, Frankel made his first document            Frankel Depo. 45:24-46:1;
   production, which included Plaintiffs’ documents and             66:2-4; 75:21-24: 85:14-
   information that Frankel previously emailed to himself.          18; 90:22-24; 122:5-7;
                                                                    124:6-8; 128:8-13; 130:2-
                                                                    4; 132:1-3; 133:23-25:
                                                                    137:19-21
   36.                                                              Frankel Depo. 152:13-23;
                                                                    155:7-156:5; 156:13-17;
   Shortly after Frankel’s termination from Alpine and after        Exh. 20
   Plaintiffs requested the return of their information, Frankel
   sent the trade run document to the owner of a broker-dealer
   that he was attempting to purchase as evidence of the amount
   of daily activity that he believed he could achieve.
   37.                                                              Frankel Depo. 36:7-12;
                                                                    147:2-18
   Frankel also worked with AtlasBanc Holdings Corporation /
   Atlas FinTech Holdings Corp. to acquire Koonce Securities.       Susman Decl. ¶¶ 5, 6 Exh.
                                                                    1
   38.                                                              Susman Decl. ¶¶ 5, 7 Exh.
                                                                    2
   Frankel provided Alpine’s trade runs to Atlas, Koonce, and the
   DTCC.

  Dated this 23rd day of August 2019.

                                              /s/ Jordan Susman
                                              Charles J. Harder, Esq.
                                              Jordan Susman, Esq.
                                              HARDER LLP
                                              132 South Rodeo Drive, Fourth Floor
                                              Beverly Hills, CA 90212-2406
                                              Tel: (424) 203-1600
                                              Fax: (424) 203-1601
                                              E-mail: charder@harderllp.com
                                              E-mail: jsusman@harderllp.com

                                              Kenneth G. Turkel – FBN 867233
                                              Shane B. Vogt – FBN 257620
                                              BAJO | CUVA | COHEN | TURKEL
                                              100 North Tampa Street, Suite 1900
                                              Tampa, Florida 33602
                                              Tel: (813) 443-2199
                                              Fax: (813) 443-2193
                                              E-mail: kturkel@bajocuva.com
                                              E-mail: svogt@bajocuva.com
                                              Attorneys for Plaintiffs
Case 8:18-cv-02869-VMC-CPT Document 114-1 Filed 08/23/19 Page 9 of 9 PageID 1072



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 23, 2019, the foregoing document was filed with the
  Court’s CM/ECF system, which will send electronic notice to all counsel of record.
                                              /s/ Jordan Susman
                                              Attorney
